        Case 3:20-cv-06899-RS Document 20 Filed 06/14/21 Page 1 of 3




 1   Jason A. Geller (CA SBN 168149)
     jgeller@fisherphillips.com
 2   Juan C. Araneda (CA SBN 213041)
     jaraneda@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     One Embarcadero Center, Suite 2050
 4   San Francisco, CA 94111
     Telephone: 415/490-9000
 5   Facsimile: 415/490-9001

 6   Attorneys for Defendant
     WALMART INC.
 7

 8   Michael J. Reed, Esq. (CA SBN 122324)
     mreed10202@aol.com
 9   Attorney At Law
     60 Creek Tree Lane
10   Alamo, California 94507
     Telephone: 925/743-8353
11   Facsimile: 734/468-6168

12   Attorneys for Plaintiff
     LOIDA MAYO
13

14                                   UNITED STATES DISTRICT COURT

15                                NORTHERN DISTRICT OF CALIFORNIA

16                                          SAN FRANCISCO DIVISION

17   LOIDA MAYO,                                      Case No.: 3:20-cv-06899-RS
18                             Plaintiff,             [Removed from Contra Costa County
                                                      Superior Court, Case No. C20-01796]
19           vs.
                                                      STIPULATION FOR DISMISSAL WITH
20                                                    PREJUDICE – FRCP 41(a)(1)(A)(ii);
                                                      ORDER
21   WALMART INC. AND DOES 1-50,
22                             Defendants.            Complaint Filed:    September 3, 2020
                                                      Removal Date:       October 2, 2020
23                                                    Trial Date:         August 8, 2022
24

25

26

27

28
                                                                                 CASE NO. 3:20-CV-06899-RS
     STIPULATION FOR DISMISSAL WITH PREJUDICE – FRCP 41(a)(1)(A)(ii); [PROPOSED] ORDER                  1
     FP 40605679.1
        Case 3:20-cv-06899-RS Document 20 Filed 06/14/21 Page 2 of 3




 1           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff LOIDA MAYO

 2   and Defendant WALMART INC., by and through their respective attorneys of record, that the

 3   above-captioned action be and hereby is DISMISSED WITH PREJUDICE in its entirety and with

 4   respect to all parties pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The parties

 5   further stipulate that each party shall bear their own costs and attorneys’ fees.

 6       IT IS SO STIPULATED.

 7

 8   DATED: June 14, 2021                           FISHER & PHILLIPS LLP

 9

10                                                  By:     /s/Juan C. Araneda
                                                          Jason A. Geller
11                                                        Juan C. Araneda
                                                          Attorneys for Defendant WALMART INC.
12

13   DATED: June 14, 2021                           MICHAEL J. REED-ATTORNEY AT LAW
14

15                                                  By:    /s/Michael J. Reed
                                                          Michael J. Reed, Esq.
16                                                        Attorneys for Plaintiff LOIDA MAYO

17

18                                  DECLARATION OF CONSENT
19
             Pursuant to Local Rule 5-1(i)(3) regarding signatures, I attest under penalty of perjury that
20
     concurrence in the filing of this document has been obtained from the above-listed counsel for
21
     Plaintiff Loida Mayo.
22

23
     DATE: June 14, 2021                                        /s/Juan C. Araneda
24                                                                  Juan C. Araneda

25

26

27

28
                                                                                  CASE NO. 3:20-CV-06899-RS
     STIPULATION FOR DISMISSAL WITH PREJUDICE – FRCP 41(a)(1)(A)(ii); [PROPOSED] ORDER                   2
     FP 40605679.1
        Case 3:20-cv-06899-RS Document 20 Filed 06/14/21 Page 3 of 3




 1                                               ORDER

 2           The parties having so stipulated and agreed, it is hereby SO ORDERED. The above-

 3   referenced case is hereby DISMISSED with prejudice. The Clerk shall close this file.

 4

 5
     Dated: June 14, 2021
 6                                                      RICHARD SEEBORG
                                                        United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                 CASE NO. 3:20-CV-06899-RS
     STIPULATION FOR DISMISSAL WITH PREJUDICE – FRCP 41(a)(1)(A)(ii); [PROPOSED] ORDER                  3
     FP 40605679.1
